COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 26th day of September, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-09-00192-CV                                   (Tr.Ct.No. C-2058-96-G(1))
ROBERT V. BUCK AND QUEEN
ISABELLA DEVELOPMENT JOINT
VENTURE,                                                                    Appellant,

                                          v.

G.J. PALMER JR.,
                                                                             Appellee.

                 On appeal to this Court from Hidalgo County, Texas.

                                      

                                   JUDGMENT
On appeal from the 370th District Court of Hidalgo County, Texas, from a judgment
signed January 7, 2009. Memorandum Opinion on Remand by Justice Gina M.
Benavides.

On Remand from the Supreme Court of Texas, this cause was submitted to the Court
on the record and briefs on remand. These having examined and fully considered, it is
the opinion of the Court that there was some error in the judgment of the Court below,
and said judgment is hereby REVERSED AND REMANDED.

Costs of the appeal are adjudged against appellee, G.J. PALMER JR. It is further
ordered that this decision be certified below for observance.

                                       


                            DORIAN E. RAMIREZ, CLERK